DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US Pat No 4,271,932). Klein discloses a sliding guide shoe (1) for an elevator (title) comprising: 
Re claim 12, a guide shoe housing (2); a sliding element (5) arranged in the guide shoe housing for guiding an elevator car or a counterweight along a guide rail (col 1 ln 5-6); and wherein the guide shoe housing and the sliding element form the sliding guide shoe (1) as a composite structure (fig. 1).
Re claim 13, wherein the guide shoe housing and the sliding element are made of different plastic materials (col 1 ln 13-15).
Re claim 15, wherein the guide shoe housing and the sliding element are connected to one another in a non-positive, positive and/or firmly bonded manner (col 1 ln 22-25).
Re claim 18, 
Re claim 19, wherein the damping element is included in the composite structure (fig. 1) and wherein the guide shoe housing, the sliding element and the damping element are made of different plastic materials (col 1 ln 14 describes the housing with thermosetting plastic material, col 1 ln 54 describes the sliding element with polyamides material, and col 1 ln 44 describes the damping element with a polyurethane base material).
Re claim 20, wherein the damping element is included in the composite structure (fig. 1-2) and wherein at least two of the guide shoe housing, the sliding element and the damping element are made of different plastic materials (col 1 ln 14 describes the housing with a thermosetting plastic material, col 1 ln 54 describes the sliding element with polyamides material, and col 1 ln 44 describes the damping element with a polyurethane base material).
Re claim 21, wherein the composite structure is produced by a three-component injection molding process (This is treated as a product-by-process claim, see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The composite structure has the material that could be made by a three-component injection molding process.).
Re claim 22, wherein the guide shoe housing, the sliding element and the damping element are connected to one another in a non-positive, positive and/or firmly bonded manner (fig. 1).

Claim(s) 12 and 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (JP 2001261259 A). Takashi discloses a sliding guide shoe (fig. 5) for an elevator (title) comprising: 
Re claim 12, a guide shoe housing (6); a sliding element (7) arranged in the guide shoe housing for guiding an elevator car or a counterweight along a guide rail (2); and wherein the guide shoe housing and the sliding element form the sliding guide shoe as a composite structure (fig. 5).
Re claim 31, wherein the guide shoe housing and the sliding element are connected by a chemical bonding agent or by thermal bonding (par [0003]).
Re claim 32, a guide shoe housing (6); a sliding element (7) arranged in the guide shoe housing for guiding an elevator car or a counterweight along a guide rail (2); and wherein the guide shoe housing and the sliding element form the sliding guide shoe as a one-piece composite structure (fig. 5).
Re claim 33, wherein the guide shoe housing and the sliding element are connected by a chemical bonding agent or by thermal bonding (par [0003]).
Re claim 34, including a damping element (8) arranged between the guide shoe housing and sliding element to form the one-piece composite structure.
Re claim 35, wherein the guide shoe housing, the sliding element and the damping element are connected to one another in a non-positive, positive and/or firmly bonded manner (fig. 5 and par [0003]).
Re claim 36, wherein at least two of the guide shoe housing, the sliding element and the damping element are connected by a chemical bonding agent or by thermal bonding (fig. 5 and par [0003]).

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
On pages 6-8 of the Remarks, Applicant argues the Klein reference does not disclose the claim 1 “composite structure”, as explicitly defined in the specification par [0004]. Examiner respectfully disagrees. Applicant’s par [0004] states a “composite structure is understood here to be a structure made up of a plurality of components or elements, in which the components or elements are permanently connected to each other and are usually connected without the use of mechanical fasteners (such as screws or other detachable fasteners) to hold or secure the components together. The components or elements thus connected to each other form a unit, wherein separating or detaching individual components or elements from the integral unit is accordingly not provided. The composite structure can be formed as one piece or multiple pieces.” Klein’s sliding element 5 and shoe housing 2 are permanently connected to each other via pin 8 and hole 7. The pin 8 is an extension of 6, which is bonded together with element 5. Klein does not mention of any screws or detachable fasteners for connecting the element 5 and housing 2 together. The two components form a single unit and, even with a slight relative travel, they are permanently connected and secured. Klein col 3 ln 66-68 describes the element being fixed to the housing, and Klein does not disclose the two being separated or detached. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654